Title: From George Washington to Oliver Wolcott, Jr., 13 June 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        
          Dear Sir,
          Philadelphia 13th June 1796
        
        Enclosed you have Bank Bills to the amount of Five hundred Dollars. From this fund I pray you to furnish Mr Frederick Kitt, my Household Steward with weekly sums as his occasions require—say from th[i]rty to 40 dollars according to circumstances. It will enable you also to pay the duties on two Pipes of Wine wch I understand is in the Ganges for and on my Acct. As this Wine is in dble cases—I had rather, as it will be to be removed again pay for the whole quantity, the inner Pipes originally contained, than have them uncased for the purpose of measuring

the pres[en]t cont[en]ts. With sincere esteem & regard I am—always yrs
        
          G. Washington
        
      